Citation Nr: 1131140	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  03-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's August 2010 decision.  A copy of the motion and the Court's Order have been incorporated into the claims folder.
 
The Veteran has established service connection for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  He also has service connection and noncompensable ratings in effect for pes planus, bilateral hearing loss, erectile dysfunction, and diabetic retinopathy.  The combined rating of the Veteran's service-connected disabilities is 60 percent.

The December 2010 joint motion points out that while there are medical examinations that discuss the impact of individual service-connected disabilities on the Veteran's unemployability, but there are no medical examinations that consider whether the Veteran is unemployable when all his service-connected disabilities are considered together.  The Veteran's claim must be remanded for a VA medical examination which considers all of the Veteran's service-connected disabilities together with respect to the Veteran's employability.

The record contains a February 2006 Social Security Administration (SSA) decision granting the Veteran Supplemental Security Income (SSI) benefits.  The SSA decision lists medical documents that appear to be pertinent to the Veteran's claim and which are not currently of record.  Copies of the medical records used by SSA in adjudicating the SSI claim should be obtained and associated with the Veteran's claims file.

The Veteran's updated VA medical records should be obtained.

It is also noted that the Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability (although he was provided a copy of the form and requested to complete, sign, and return it in April 2007 correspondence from the RO).  On remand, he should be furnished this form and asked to complete and return the form.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.

2. Obtain the Veteran's VA medical records dated from November 2008 to present.

3.  Request from the SSA all records related to the Veteran's award of SSI benefits, including all medical and vocational records.

3.  When the above actions have been accomplished the Veteran should be afforded a VA medical examination.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected disabilities preclude employment consistent with the Veteran's education (high school degree plus two years of college) and occupational experience (as a construction worker and part-time laborer/painter), without taking into account his age or any nonservice-connected disabilities.  The service-connected disabilities include PTSD, diabetes mellitus with diabetic retinopathy, tinnitus, bilateral hearing loss, pes planus, and erectile dysfunction.  The examiner should discuss the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain substantially gainful employment.  The claims file should be made available and reviewed by the examiner, including a May 2011 private vocational assessment.  The examiner should include a thorough explanation of all opinions and a discussion of any conflicting medical evidence in the record.

4.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


